Citation Nr: 1514409	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-31 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a bilateral shoulder disability productive of pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served in the U.S. Naval Reserves from February 1996, forward, and was most recently mobilized in support of Operation Enduring Freedom from February 2007 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for hypertension, bilateral shoulder pain, and degenerative joint disease (DJD) of both knees, and granted service connection for a skin disability, assigning a noncompensable rating, effective December 17, 2007.  

However, following the issuance of a statement of the case with respect to the above-noted four issues in May 2010, the Veteran submitted a July 2010 substantive appeal wherein he specifically limited his appeal to the service connection claims for bilateral knee and bilateral shoulder disabilities.  In this regard, he checked box (B) in section 9 of his VA Form 9, identified his service connection claims for bilateral knee and bilateral shoulder disabilities, and provided argument with respect to those two issues in section 10.  See Evans v. Shinseki, 24 Vet. App. 292 (2011).   The Veteran has not submitted any subsequent evidence or argument with respect to the increased rating claim for the skin disability or service connection for hypertension, and VA has not taken any action that could have led the Veteran to believe that the those issues remained on appeal.  The Board has limited its appellate consideration accordingly.

Also on his July 2010 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge and such a hearing was scheduled for February 2013.  However, he did not appear for the hearing and has not provided any reason for his failure to report or asked that the hearing be rescheduled.  His hearing request is therefore deemed withdrawn.

In July 2010, the Veteran executed a new power-of-attorney appointing The American Legion as his representative for all VA claims.  See VA Form 21-22 acknowledged by VA in August 2010.  This new appointment effectively revoked the Veteran's prior appointment of the Alabama Department of Veterans Affairs.

The issue of entitlement to service connection for a bilateral shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

With resolution of all reasonable doubt in her favor, the Veteran's DJD of the right and left knees had its onset during active service.   


CONCLUSION OF LAW

The criteria to establish service connection for DJD of the right and left knees are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1). 
However, the recording of such a history during the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id. 

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness").

In this case, the medical evidence demonstrates a current bilateral knee disability, variously diagnosed as bilateral knee DJD, bilateral knee osteoarthritis, and meniscal tears in both knees.  See February and July 2009 VA examination reports and private medical evidence dated in May 2000 and 2008.

The Veteran asserts that his current bilateral knee disability had its onset during his period of active service from February to December 2007.

Initially, the Board notes that although a September 1989 Naval Reserve treatment record shows a diagnosis of a "knee sprain," the affected knee was not identified.  There is also no indication that an examination was conducted prior to the Veteran's entrance into his 2007 active duty period.  Accordingly, the Board finds that the evidence does not demonstrate that the Veteran clearly and unmistakably had a right knee disability prior to his 2007 period of active service.  To the contrary, there is clear and unmistakable evidence that a left knee meniscal tear existed prior to his active service entrance, as evidenced by a May 2000 private medical statement noting arthroscopic surgery had been completed.  Notably however, there is no x-ray evidence of arthritis in either knee prior to his February 2007 active service entrance.

The Veteran's service treatment records (STRs) dated in 2007 show multiple complaints of bilateral knee problems, to include pain and swelling.  Significantly, a June 2007 magnetic resonance image (MRI) of the right knee shows evidence of a posterior right medial meniscal tear and low grade partial ACL tear, for which physical therapy was provided.  In addition, an October 2007 x-ray report shows evidence of mild DJD in both knees.  

Within one month of separation from active service in December 2007, the Veteran filed the service connection claim for a bilateral knee disability.  See January 2008 informal claim.

In February and July 2009, VA afforded him VA compensation examinations to determine the nature and etiology of the current bilateral knee disability.  The examiner who conducted these examinations provided an addendum in October 2009 in which she concluded that the Veteran's claimed bilateral knee condition was not permanently aggravated by or during his active military service.  The examiner reasoned that the Veteran had a pre-existing left knee condition for which he had surgical repair.  The examiner pointed to a May 2007 STR which documented right knee pain being present for approximately two months, and the examiner added that the Veteran entered active duty in February 2009.  The examiner then stated that, in the absence of injury, it is not likely that the Veteran would have sustained bilateral meniscal tears.  Lastly, the examiner stated that it is just as likely that the right knee injury may have occurred in his civilian employment as a State Trooper.

The rationale provided for the October 2009 VA opinion is confusing, incomplete, and ultimately inadequate to decide the claim.  While the evidence does reflect that the Veteran had a preexisting left knee disability, the examiner did not adequately state whether there was clear and unmistakable evidence that the left knee disability was not aggravated by service.  Moreover, because there is no evidence of a right pre-existing right knee disability, an opinion as to whether or not aggravation occurred in the right knee is not applicable here.  In addition, the examiner incorrectly indicated that the Veteran entered active duty in February 2009.  Although this notation may have been inadvertent, it, along with the other deficiencies in the opinion, tends to diminish its probative value.  To the extent that the examiner misstates the Veteran's military history, it is based upon an inaccurate factual premise and is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Lastly, nowhere in the examination report did the VA examiner address the etiology of the Veteran's other diagnosed bilateral knee disability, DJD, a diagnosis with symptoms completely separate from symptoms of a meniscal tear.  

Based on the foregoing, the October 2009 VA etiology opinion is not only inadequate, but also assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")

Further development of the claim could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's bilateral knee disability.   Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, he is without a doubt competent to report that he experienced bilateral knee pain during service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).   

However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  His assertions in this case are credible and supported by the in-service and post-service treatment records. 

Aside from the Veteran's bilateral knee meniscal tears, there is current x-ray evidence of DJD in both knees, which the medical evidence demonstrates is productive of pain.  Thus, the Board finds that the Veteran's statements that his diagnosed DJD in both knees is related to his in-service treatment for same have some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle). 

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current diagnosis of bilateral knee DJD, (2) his documented in-service x-ray evidence of bilateral knee DJD, (3), the lack of any evidence of an intervening event and (4) his competent and credible history of relevant symptoms during and ever since service discharge.  Given the short gap in time and the absence of any intervening injury, the evidence tends to show that the current condition is more likely than not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for DJD of the bilateral knee has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for DJD of the right and left knees is granted.


REMAND

The Veteran also asserts that he has a current bilateral shoulder disability as a result of lifting heavy equipment during active service.

VA afforded him a July 2009 VA general medical examination.  However, the medical examiner was unable to find any pathology to account for his pain and ultimately rendered a diagnosis of bilateral shoulder pain.  Notably, pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

Nevertheless, the Board observes that VA treatment records dated subsequent to the July 2009 examination show continued complaints of shoulder pain with paresthesias in both hands, and in March 2015 written argument, the Veteran's' representative essentially challenges the adequacy of the July 2009 VA examination in that the examiner did not adequately address the question of a current disability from all angles, to include from a neurological standpoint.  In light of this argument and the documented in-service treatment for bilateral shoulder pain, the Board finds that an additional VA examination should be afforded to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of any current bilateral shoulder disability.  The claims file should be made available to the VA examiner.

After reviewing the complete record and examining the Veteran, the examiner is asked to respond to the following:

 a).  Diagnose any orthopedic and neurologic disability of the right and left shoulders found to be present, and describe the manifestations.  Any necessary diagnostic tests or studies, such as a MRI, should be ordered.

b).  For EACH shoulder disability currently shown, provide an opinion as to whether  it had its onset during active service or is otherwise related to it.  **In doing so, specifically reconcile the opinion with the Veteran's STRs and address his contention that he experienced bilateral shoulder pain in service due to lifting heavy equipment, and has had continuing symptoms ever since.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings.

2.  Readjudicate the Veteran's service connection claim for a bilateral shoulder disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


